PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wagner, Richard, E.
Application No. 15/269,176
Filed: September 19, 2016
For: Dental Composition and Method

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for reconsideration of corrected decision on petition for revival of application under 37 CFR 1.137(a) and CARES Act relief filed June 03, 2021, in the above-identified application.

The petition under 37 CFR 1.137(a) is DISMISSED.

The request for waiver of the petition fee under the CARES Act Relief Notice (COVID-19) is DISMISSED.

Petitioner has stated in the request for reconsideration that a “withdrawal of the Corrected Petition Decision and revival of the subject application in accordance with the original Petition Decision” are due because the July 22, 2020, reply was filed after the 6-month maximum statutory period for response to the non-final Office action, issued January 8, 2020, had passed. This argument is not persuasive.  

Per the Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees of April 28, 2020: 1  Any reply to an Office notice or action issued during examination due between, and inclusive of both March 27, 2020 and May 31, 2020 will be considered timely . 

Furthermore, the April 28, 2020, Notice stated that “For patent applicants or patent owners who, because of the COVID-19 outbreak, were unable to timely submit a filing or payment in reply to an Office communication having a due date of May 31, 2020, or earlier (when taking into account all available extensions of time under 37 C.F.R. § 1.136(a))” the USPTO will waive the petition fee under 37 CFR 1.17(m) when the patent applicant files the reply with a petition under 37 CFR 1.137(a) and a statement that the delay was due to the COVID-19 outbreak as defined in the April 28, 2020, Notice. (emphasis added)     

Per the May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others of May 27, 2020:  For small and micro entities only, pursuant to the CARES Act Notice dated April 28, 2020, filings that would have been deemed timely if filed by June 1, 2020, will now be deemed timely filed if filed by July 1, 2020. 

Additionally, for all entities, the May 27, 2020 Notice extended the availability of a fee waiver for petitions to revive under 37 CFR 1.137(a) for those that became abandoned on or before June 30, 2020. 

The June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants and Patentees of June 29, 2020, required all petitions seeking waiver of the petition fee under 37 CFR 1.17(m) to be filed by July 31, 2020.

As stated in the corrected decision mailed April 15, 2021, the three-month shortened statutory period for response set by the non-final Office action mailed January 8, 2020, ended April 8, 2020, which fell within the periods of relief beginning on March 27, 2020, and ending on July 1, 2020, discussed above. Extensions of time remained available under 37 CFR 1.136(a). The response filed July 22, 2020, was accompanied by a COVID-19 statement of delay, thus extending the maximum period extendable period for reply under the notices, but the reply was missing the one-month extension of time under 37 CFR 1.136(a) required to make the response complete and timely. As no complete response was filed on or before the end of the available period for response, the application is now abandoned.  

Additionally, as petitioner correctly notes, taking into account all available extensions of time under 37 CFR 1.136(a), applicant had until July 8, 2020, to timely respond to the non-final 

As discussed supra, the request for reconsideration of the petition decision issued April 15, 2021, in the above-identified application is not persuasive. As the instant petition is not accompanied by payment of the required fee, no further consideration on the merits can be given to the petition to revive until the required fee is received. 

For this reason, the petition under 37 CFR 1.137(a) is dismissed.

Petitioner is reminded that a grantable petition under 37 CFR 1.137(a) must be accompanied by:  

(1) the required reply, unless previously filed; 
(2) the petition fee as set forth in 37 CFR 1.17(m); and 
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this decision may be directed to JoAnne Burke at (571) 272-4584.





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
        
            
    

    
        1 All USPTO notices regarding COVID-19 are available online at https://www.uspto.gov/coronavirus. 
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).